Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 11087445. This is a statutory double patenting rejection.
Claims 1-20 are verbatim of claims 1-20 of prior U.S. Patent No. 11087445.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,607,328. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1, and 16 of the patent and claims 1, and 17 of the current application recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(2, 2), (3, 3), (4, 4), (5, 5), (6, 6), (7, 7), (8, 8), (9, 9), (10, 10), (11, 11), (12, 12), (13, 1), (14, 13), (15, 14), (16, 15), (18, 16), (19, 17), (20, 18).
whereby claim 1, of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements (a first portable computing device associated with a first individual and a second portable computing device associated with a second individual) recited by claim 1 of Patent 10,607,328,
 Whereby "non-transitory computer-readable medium" in claim 1 of the application is obvious in view of "computer-implemented method" of patent claim 1, and
Whereby the elements of claims 1 and 17 of the application are fully anticipated by patent claims 1, and 16, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
. Claims 1-2, 4-7, 9, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No 10,339,644. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claim 1, of the patent and claim 1, of the current application recite common subject matter;
whereby claim 1, of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements (a first portable computing device associated with a first individual and a second portable computing device associated with a second individual) recited by claim 1 of Patent 10,339,644.
Whereby “non-transitory computer-readable medium" in claim 1 of the application is obvious in view of "computer-implemented method" of patent claim 1,
Whereby "property" in claim 1 of the application is “location” of patent claim 1, and
Whereby the elements of claims 1 of the application are fully anticipated by patent claims 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
As to claim 2, patent claim 2 discloses the feature [“dining establishment” in patent claim is a commercial building].
As to claim 4, patent claim 5 discloses the feature [wherein the first image is from a first portable computing device associated with a first individual, wherein the second image is from a second portable computing device associated with a second individual is recited in claim 1 of the patent].
As to claim 5, patent claim 6 discloses the feature.
As to claim 6, patent claim 7 discloses the feature
As to claim 7, patent claim 8 discloses the feature
As to claim 9, patent claim 13 discloses the feature
As to claim 13, patent claim 1 discloses the feature [wherein the first image is from a first portable computing device associated with a first individual, wherein the second image is from a second portable computing device associated with a second individual is recited in claim 1 of the patent].
As to claim 14, patent claim 15 discloses the feature.
As to claim 15, patent claim 16 discloses the feature.
As to claim 16, patent claim 17 discloses the feature.
Claims 1-2, 4-9, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No 9,965,837. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claim 1, of the patent and claim 1, of the current application recite common subject matter;
whereby claim 1, of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements (a first portable computing device associated with a first individual and a second portable computing device associated with a second individual) recited by claim 1 of Patent 9,965,837;
Whereby “non-transitory computer-readable medium" in claim 1 of the application is obvious in view of "system" of patent claim 1,
Whereby "property" in claim 1 of the application is “location” of patent claim 1, and
Whereby the elements of claims 1 of the application are fully anticipated by patent claims 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
As to claim 2, patent claim 2 discloses the feature [“dining establishment” in patent claim is a commercial building].
As to claim 4, patent claim 5 discloses the feature [wherein the first image is from a first portable computing device associated with a first individual, wherein the second image is from a second portable computing device associated with a second individual is recited in claim 1 of the patent].
As to claim 5, patent claim 6 discloses the feature.
As to claim 6, patent claim 7 discloses the feature
As to claim 7, patent claim 8 discloses the feature
As to claim 8, patent claim 9 discloses the feature
As to claim 9, patent claim 13 discloses the feature
As to claim 13, patent claim 1 discloses the feature [wherein the first image is from a first portable computing device associated with a first individual, wherein the second image is from a second portable computing device associated with a second individual is recited in claim 1 of the patent].
As to claim 14, patent claim 15 discloses the feature.
As to claim 15, patent claim 16 discloses the feature.
As to claim 16, patent claim 17 discloses the feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665